DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12) in the reply filed on 03/10/2021 is acknowledged.  The traversal is on the ground(s) that when all the claims in each Group are considered, there is substantial overlapping subject matter between Groups I, II, and III.  These arguments have been found persuasive. Accordingly, the restriction requirement is withdrawn, and the Requirement for Restriction/Election, filed 01/11/2021, is hereby vacated. 

Status of Claims
	The restriction requirement has been withdrawn, and Groups I-III are to be examined in the present application. Accordingly, claims 1-20 are under examination. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
	The embedded hyperlinks can be found in paragraphs [0099], [0100], and [0118] of the Specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “wherein the control circuit is further configured to determine a distance with respect to the registered embedded structure in real time.” This phrase is unclear and renders the claim indefinite. As claimed and disclosed, one of ordinary skill in the art would not be apprised of the metes and bounds of what the claim requires or excludes because it is indeterminate what distance is being determined in the claim. The claim requires determining a distance with respect to the registered embedded structure; however, it does not provide an additional structure or object of which the distance to the registered embedded structure is to be determined. Since there is only one structure provided in the claim, it is not clear what other structure(s) are to be taken in account during the distance determination. Due to the reasons disclosed above, it is unclear which distance is required to be determined in the claim, which renders the present claim indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-12, 13, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nir et al. (US 2018/0271603 A1, hereinafter "Nir").
	
	Regarding claim 1, Nir discloses: 
A surgical visualization system ("system and method for providing an improved interface for laparoscopic surgeries" Nir: [0001]), comprising:
a control circuit ("surgical tool control system" Nir: [0012]) configured to:
receive first imaging data indicative of an anatomical structure ("3D MRI image of the abdomen can be made prior to the procedure" Nir: [0363]; [Based on this example from Nir's invention, the first imaging data is a 3D MRI image, and the anatomical structure could include any of the organs of the abdomen.]) and an embedded structure ("visibility of blood vessels and of tumors has been increased" Nir: [0363]; [Based on this example from Nir's invention, an embedded structure within the anatomical structure could include either blood vessels and/or tumors.]) within the anatomical structure from a first source ("other imaging modality can be any imaging modality known in the art, for non-limiting example, CT, 
receive second imaging data ("structured light method produces 3D images" Nir: [0367]; [These 3D images produced from the structured light method represent the second imaging data.]) indicative of the anatomical structure ("In the structured light method, an object is illuminated" Nir: [0367]; [The object being illuminated represents the anatomical structure.]) from a second source ("` structured light` hereinafter refers to a method of producing 3D images using a single 2D camera" Nir: [0175]; [The single 2D camera that produces structured light images represents the second source.]);
generate a three-dimensional digital representation of the anatomical structure from the second imaging data ("structured light is used to provide the 3D view" Nir: [0366]; [Since the second imaging data is structured light images, then the 3D view provided by the structured light represents the three-dimensional digital representation.]);
align the first imaging data indicative of the anatomical structure with the three-dimensional digital representation ("if more than one imaging modality is present, images from all of the modalities are registered so that like portions correspond with each other and therefor appear to be viewed from the same distance and angle. For non-limiting example, the boundaries of the liver from an MRI scan would be substantially the same as the boundaries of the liver from the laparoscope image" Nir: [0360]; "3D structured light images from the laparoscope" Nir: [0363]; “model is then combined with a second set of data corresponding to a view obtained from an endoscope” Nir: [0004]; [Nir thus discloses a three-dimensional model being combined with an additional set of imaging data. Nir proceeds to disclose a separate embodiment in which the view from the additional set of imaging data is displayed as an inset image. Due to the distinction between these two embodiments, Examiner is interpreting the term ‘combined’ to mean that the data is being overlaid or superimposed onto the model. This is further 
register the first imaging data indicative of the embedded structure with the three-dimensional digital representation ("stored MRI image is registered with 3D structured light images from the laparoscope, providing the surgeon with an enhanced 3D view, in which the visibility of blood vessels and of tumors has been increased" Nir: [0363]).
	
Regarding claim 5, Nir discloses:
The surgical visualization system of claim 1, as described above, 
wherein the first imaging data is provided to the control circuit by a preoperative imaging system ("3D MRI image of the abdomen can be made prior to the procedure" Nir: [0363]).

Regarding claim 6, Nir discloses:
The surgical visualization system of claim 5, as described above, 
wherein the preoperative imaging system is selected from one of an ultrasound imaging system, a magnetic resonance imaging (MRI) system, and a computerized tomography (CT) imaging system ("other imaging modality can be any imaging modality known in the art, for non-limiting example, CT, MRI, PET, ultrasound, IR imaging, heat imaging, a still camera, a video camera, image-generation software, image-manipulation software, display of stored images, and any combination thereof" Nir: [0360]).

Regarding claim 7, Nir discloses:
The surgical visualization system of claim 6, as described above, 
3D MRI image of the abdomen can be made prior to the procedure" Nir: [0363]).

Regarding claim 8, Nir discloses:
The surgical visualization system of claim 1, as described above, 
wherein the second imaging data is provided to the control circuit by a structured light system ("structured light method produces 3D images" Nir: [0367]; [These 3D images produced from the structured light method represent the second imaging data.]).

Regarding claim 9, Nir discloses:
The surgical visualization system of claim 8, as described above, 
wherein the second imaging data ("structured light method produces 3D images" Nir: [0367]) comprises a structured light pattern on a surface ("calculation of the 3D location of the surface of an unknown object" Nir: [0175]) of the anatomical structure detected by an image sensor ("2D camera image is created from light reflected from spots created by rays existing at that time" Nir: [0175]; "sensor or sensors can comprise viewing means, such as, but not limited to a camera" Nir: [0255]).

Regarding claim 10, Nir discloses:
The surgical visualization system of claim 1, as described above, 
wherein the embedded structure is registered to a volumetric portion of the three-dimensional digital representation of the anatomical structure ("MRI image is registered with 3D structured light images from the laparoscope, providing the surgeon with an enhanced 3D view, in which the visibility of blood vessels and of tumors has been increased" Nir: [0363]).


The surgical visualization system of claim 1, as described above, 
wherein the control circuit is further configured to determine a distance ("Measurements are also made of the distance Y (250) from the tip of the endoscope (195) to the object in the center of the scene of view (200)" Nir: [0474]) with respect to the registered embedded structure ("collision prevention rule is configured to define a predetermined distance between said at least one surgical tool and an anatomical element within said surgical environment" Nir: [0059]; "anatomical element is selected from a group consisting of tissue, organ, another surgical tool and any combination thereof" Nir: [0060]; “tissue refers to a structure in the body including, but not limited to, … a blood vessel” Nir: [0192]) in real time ("configured to real-time image said field of view" Nir: [0036]).

Regarding claim 12, Nir discloses:
The surgical visualization system of claim 11, as described above, 
wherein the distance with respect to the registered embedded structure ("Measurements are also made of the distance Y (250) from the tip of the endoscope (195) to the object in the center of the scene of view (200)" Nir: [0474]; “Objects which can be enhanced include, but are not limited to, blood vessels” Nir: [0352]) comprises the distance from the registered embedded structure ("collision prevention rule is configured to define a predetermined distance between said at least one surgical tool and an anatomical element within said surgical environment" Nir: [0059]; "anatomical element is selected from a group consisting of tissue, organ, another surgical tool and any combination thereof" Nir: [0060]; “tissue refers to a structure in the body including, but not limited to, … a blood vessel” Nir: [0192]) to a robotic tool ("any mechanical device (including but not limited to a robotic device) that can maneuver a surgical or endoscopic instrument and control the position of a surgical or endoscopic instrument" Nir: [0183]; “real-time 3D spatial position” Nir: [0073]).

	Regarding claim 13, Nir discloses: 
A surgical visualization system ("system and method for providing an improved interface for laparoscopic surgeries" Nir: [0001]), comprising: 
a structured light source configured to emit a structured light pattern on an anatomical structure ("In the structured light method, the object is illuminated by at least one set of rays of light, each ray emitted from a known position and a known direction, and each ray emitted at a known time" Nir: [0175]);
an image sensor (“producing 3D images using a single 2D camera" Nir: [0175]) configured to detect the structured light pattern on the anatomical structure ("For each known time, a 2D camera image is created from light reflected from spots created by rays existing at that time" Nir: [0175]); and
a control circuit ("surgical tool control system" Nir: [0012]) configured to: 
receive first imaging data indicative of an anatomical structure ("3D MRI image of the abdomen can be made prior to the procedure" Nir: [0363]; [Based on this example from Nir's invention, the first imaging data is a 3D MRI image, and the anatomical structure could include any of the organs of the abdomen.]) and an embedded structure ("visibility of blood vessels and of tumors has been increased" Nir: [0363]; [Based on this example from Nir's invention, an embedded structure within the anatomical structure could include either blood vessels and/or tumors.]) within the anatomical structure from a first source ("other imaging modality can be any imaging modality known in the art, for non-limiting example, CT, MRI, PET, ultrasound, … and any combination thereof" Nir: [0360]; [Nir's other imaging modality represents the first source of the present application, and the images produced from the other imaging modality represent the first imaging data.]);
receive second imaging data ("structured light method produces 3D images" Nir: [0367]; [These 3D images produced from the structured light method represent the second imaging data.]) indicative of 
generate a three-dimensional digital representation of the anatomical structure from the second imaging data ("structured light is used to provide the 3D view" Nir: [0366]; [Since the second imaging data is structured light images, then the 3D view provided by the structured light represents the three-dimensional digital representation.]); and
integrate the first imaging data and the second imaging data ("stored MRI image is registered with 3D structured light images" Nir: [0363]).

	Regarding claim 17, Nir discloses: 
The surgical visualization system of claim 13, as described above, 
wherein integration of the first imaging data and the second imaging data ("stored MRI image is registered with 3D structured light images" Nir: [0363]) comprises: 
aligning the first imaging data indicative of the anatomical structure with the three-dimensional digital representation ("if more than one imaging modality is present, images from all of the modalities are registered so that like portions correspond with each other and therefor appear to be viewed from the same distance and angle. For non-limiting example, the boundaries of the liver from an MRI scan would be substantially the same as the boundaries of the liver from the laparoscope image" Nir: [0360]; "3D structured light images from the laparoscope" Nir: [0363]; “model is then combined with a second set of data corresponding to a view obtained from an endoscope” Nir: [0004]; [Nir thus discloses a three-dimensional model being combined with an additional set of imaging data. Nir proceeds to disclose a separate embodiment in which the view from the additional set of imaging data is displayed as an inset 
registering the first imaging data indicative of the embedded structure with the three-dimensional digital representation ("stored MRI image is registered with 3D structured light images from the laparoscope, providing the surgeon with an enhanced 3D view, in which the visibility of blood vessels and of tumors has been increased" Nir: [0363]).

Regarding claim 18, Nir discloses: 
The surgical visualization system of claim 17, as described above, 
wherein registering the first imaging data indicative of the embedded structure with the three-dimensional digital representation ("stored MRI image is registered with 3D structured light images" Nir: [0363])
comprises designating a volumetric portion of the three-dimensional digital representation as the embedded structure ("MRI image is registered with 3D structured light images from the laparoscope, providing the surgeon with an enhanced 3D view, in which the visibility of blood vessels and of tumors has been increased" Nir: [0363]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nir in view of Yang et al. (US 9901409 B2, hereinafter "Yang").

Regarding claim 2, Nir discloses: 
The surgical visualization system of claim 1, including a control circuit, as described above. 
Nir remains silent on: 

update the three-dimensional digital representation of the anatomical structure from the third imaging data; and
provide an updated position of the embedded structure on the three-dimensional digital representation of the anatomical structure. 
However, in a similar invention in the same field of endeavor, Yang teaches systems and methods for surgical guidance and image registration, in which three-dimensional pre-operative image data associated with an object or patient is registered to topological image data obtained using a structured light system: 
receive third imaging data indicative of the anatomical structure in a subsequent state ("updated locations of the target vertebrae” Yang: Col. 15, lines 28-29) from the second source ("cameras 12 for detecting the structured light grid pattern 13 emitted from the digital projector 15, which is incident on the subject 16. FIG. 6(a) illustrates a specific example in which a portion of an exposed spine is imaged using a structured light pattern to determine and record the three-dimensional surface profile for co-registration with pre-operative 3D image data" Yang: Col. 10, lines 57-63; [In this stage of the example, Yang's structured light grid pattern represents the second imaging data of the present application, as it is indicative of the anatomical structure (spine) for co-registration with pre-operative 3D image data, which means that the spine is in an original state. Since both the second and third imaging data are received from the second source, which is the structured light system, further structured light grid patterns will represent the third imaging data. The second source is a structured light sensor, and is represented by Yang's two cameras 12 for detecting the structured light grid pattern. The exposed spine (for co-registration with pre-operative 3D image data) represents the anatomical structure in an original state.]);

provide an updated position of the embedded structure on the three-dimensional digital representation of the anatomical structure ("updated image data and related updated intraoperative surgical plan enable a surgeon to accurately implant, for example, a pedicle screw into a vertebra 23" Yang: Col. 15, lines 45-48; In Yang’s invention, the anatomical structure is a single vertebrae, and the embedded structure within the anatomical structure is a pedicle.). 
	
Regarding claim 3, Nir discloses: 
The surgical visualization system of claim 1, including a control circuit, as described above. 
Nir remains silent on: 
receive updated imaging data indicative of the anatomical structure from the second source in real time;
update the three-dimensional digital representation of the anatomical structure from the updated imaging data in real time; and
provide an updated position of the embedded structure on the three-dimensional digital representation of the anatomical structure in real time.
However, in a similar invention in the same field of endeavor, Yang teaches systems and methods for surgical guidance and image registration, in which three-dimensional pre-operative image data associated with an object or patient is registered to topological image data obtained using a structured light system: 
receive updated imaging data indicative of the anatomical structure from the second source in real time ("Intraoperative image updates of the vertebrae 23 can be provided continuously" Yang: Col. 15, lines 34-35);

provide an updated position of the embedded structure ("updated image data and related updated intraoperative surgical plan enable a surgeon to accurately implant, for example, a pedicle screw into a vertebra 23" Yang: Col. 15, lines 45-48) on the three-dimensional digital representation of the anatomical structure in real time ("updated locations of the target vertebrae 23', principle axis 26', and spinal cord 24' are determined by the system 100 and outputted on the display 4. Accordingly, system 100 provides a dynamically updated surgical plan that is registered to the patient anatomy in real-time" Yang: Col. 15, lines 28-33).

	Regarding claim 14, Nir discloses: 
The surgical visualization system of claim 13, including a control circuit, as described above. 
Nir remains silent on: 
receive third imaging data indicative of the anatomical structure in a subsequent state from the image sensor;
update the three-dimensional digital representation of the anatomical structure from the third imaging data; and
provide an updated position of the embedded structure on the three-dimensional digital representation of the anatomical structure.
However, in a similar invention in the same field of endeavor, Yang teaches systems and methods for surgical guidance and image registration, in which three-dimensional pre-operative image 
receive third imaging data indicative of the anatomical structure in a subsequent state ("updated locations of the target vertebrae” Yang: Col. 15, lines 28-29) from the image sensor ("cameras 12 for detecting the structured light grid pattern 13 emitted from the digital projector 15, which is incident on the subject 16. FIG. 6(a) illustrates a specific example in which a portion of an exposed spine is imaged using a structured light pattern to determine and record the three-dimensional surface profile for co-registration with pre-operative 3D image data" Yang: Col. 10, lines 57-63; [In this stage of the example, Yang's structured light grid pattern represents the second imaging data of the present application, as it is indicative of the anatomical structure (spine) for co-registration with pre-operative 3D image data, which means that the spine is in an original state. Since both the second and third imaging data are received from the image sensor, which is part of the structured light system, further structured light grid patterns will represent the third imaging data. The image sensor is a structured light sensor/detector, and is represented by Yang's two cameras 12 for detecting the structured light grid pattern. The exposed spine (for co-registration with pre-operative 3D image data) represents the anatomical structure in an original state.]);
update the three-dimensional digital representation of the anatomical structure ("reconstruct a 3D surface using structured light imaging" Yang: Col. 27, lines 30-31) from the third imaging data ("position of the spine 19 to an updated spinal column position 19'" Yang: Col. 15, lines 17-18); and
provide an updated position of the embedded structure on the three-dimensional digital representation of the anatomical structure ("updated image data and related updated intraoperative surgical plan enable a surgeon to accurately implant, for example, a pedicle screw into a vertebra 23" Yang: Col. 15, lines 45-48; In Yang’s invention, the anatomical structure is a single vertebrae, and the embedded structure within the anatomical structure is a pedicle.). 

	Regarding claim 19, Nir discloses: 
A non-transitory computer readable medium storing computer readable instructions ("processor comprising a computer program in communication with said database" Nir: [0021]; "computer program, when executed by a data processor, is configured to" Nir: [0037]) which, when executed, cause a machine to: 
receive first imaging data indicative of an anatomical structure ("3D MRI image of the abdomen can be made prior to the procedure" Nir: [0363]; [Based on this example from Nir's invention, the first imaging data is a 3D MRI image, and the anatomical structure could include any of the organs of the abdomen.]) and an embedded structure ("visibility of blood vessels and of tumors has been increased" Nir: [0363]; [Based on this example from Nir's invention, an embedded structure within the anatomical structure could include either blood vessels and/or tumors.]) within the anatomical structure from a first source ("other imaging modality can be any imaging modality known in the art, for non-limiting example, CT, MRI, PET, ultrasound, … and any combination thereof" Nir: [0360]; [Nir's other imaging modality represents the first source of the present application, and the images produced from the other imaging modality represent the first imaging data.]);
receive second imaging data ("structured light method produces 3D images" Nir: [0367]; [These 3D images produced from the structured light method represent the second imaging data.]) indicative of the anatomical structure ("In the structured light method, an object is illuminated" Nir: [0367]; [The object being illuminated represents the anatomical structure.]) from a second source ("` structured light` hereinafter refers to a method of producing 3D images using a single 2D camera" Nir: [0175]; [The single 2D camera that produces structured light images represents the second source.]);
generate a three-dimensional digital representation of the anatomical structure from the second imaging data ("structured light is used to provide the 3D view" Nir: [0366]; [Since the second imaging 
align the first imaging data indicative of the anatomical structure with the three-dimensional digital representation ("if more than one imaging modality is present, images from all of the modalities are registered so that like portions correspond with each other and therefor appear to be viewed from the same distance and angle. For non-limiting example, the boundaries of the liver from an MRI scan would be substantially the same as the boundaries of the liver from the laparoscope image" Nir: [0360]; "3D structured light images from the laparoscope" Nir: [0363]; “model is then combined with a second set of data corresponding to a view obtained from an endoscope” Nir: [0004]; [Nir thus discloses a three-dimensional model being combined with an additional set of imaging data. Nir proceeds to disclose a separate embodiment in which the view from the additional set of imaging data is displayed as an inset image. Due to the distinction between these two embodiments, Examiner is interpreting the term ‘combined’ to mean that the data is being overlaid or superimposed onto the model. This is further supported by Nir’s disclosure in [0360], in that like portions (of the same structure from different imaging modalities) correspond with each other and appear to be viewed from the same distance and angle, and that the boundaries (of the same organ from different imaging modalities) will be displayed as substantially the same.]); and
register the first imaging data indicative of the embedded structure with the three-dimensional digital representation ("stored MRI image is registered with 3D structured light images from the laparoscope, providing the surgeon with an enhanced 3D view, in which the visibility of blood vessels and of tumors has been increased" Nir: [0363]).
	Nir remains silent on: 
receive updated imaging data indicative of the anatomical structure from the second source;

provide an updated position of the registered embedded structure on the three-dimensional digital representation of the anatomical structure.
However, in a similar invention in the same field of endeavor, Yang teaches systems and methods for surgical guidance and image registration, in which three-dimensional pre-operative image data associated with an object or patient is registered to topological image data obtained using a structured light system: 
receive updated imaging data indicative of the anatomical structure from the second source ("Intraoperative image updates of the vertebrae 23 can be provided continuously" Yang: Col. 15, lines 34-35);
update the three-dimensional digital representation ("reconstruct a 3D surface using structured light imaging" Yang: Col. 27, lines 30-31) of the anatomical structure from the updated imaging data ("system 100 provides a dynamically updated surgical plan that is registered to the patient anatomy in real-time" Yang: Col. 15, lines 32-34); and
provide an updated position of the registered embedded structure ("updated image data and related updated intraoperative surgical plan enable a surgeon to accurately implant, for example, a pedicle screw into a vertebra 23" Yang: Col. 15, lines 45-48) on the three-dimensional digital representation of the anatomical structure ("updated locations of the target vertebrae 23', principle axis 26', and spinal cord 24' are determined by the system 100 and outputted on the display 4. Accordingly, system 100 provides a dynamically updated surgical plan that is registered to the patient anatomy in real-time" Yang: Col. 15, lines 28-33).

advantageous in reducing surgical procedure time, due to real time updates of the surgical structure of interest, compared to other systems currently in use" (Yang: Col. 28, lines 53-56). 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nir in view of Reiter et al. (US 2014/0336461 A1, hereinafter "Reiter").

Regarding claim 4, Nir discloses: 
The surgical visualization system of claim 1, including a control circuit, as described above. 
Nir remains silent on: 
to provide a video signal to a monitor indicative of the three-dimensional digital representation of the anatomical structure and the registered embedded structure in real time.
However, in a similar invention in the same field of endeavor, Reiter teaches a surgical structured light (SSL) system that provides real-time, dynamic 3D visual information of the surgical environment, allowing registration of pre- and intra-operative imaging: 
to provide a video signal ("intra-operative 3D video" Reiter: [0075]) to a monitor ("a display for the surgeon's viewing of the surgical site" Reiter: [0064]) indicative of the three-dimensional digital representation of the anatomical structure and the registered embedded structure in real time ("provides real-time, dynamic 3D visual information of the surgical environment" Reiter: [0003]).
. 


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nir in view of Yang, further in view of Wood et al. (WO 2015/135058 A1, hereinafter "Wood").
The newly introduced reference, Wood, is provided on the Notice of References Cited under Foreign Patent documents, and shows the inventor name to be “MCFADYEN STEPHEN;” however, the first named inventor on the reference is Wood, and the reference will be referred to as Wood in all further citations. 

Regarding claims 15-16, the combination of Nir and Yang discloses: 
The surgical visualization system of claim 14, including a control circuit, as described above. 
The combination of Nir and Yang remains silent on: 
comprising a spectral light source configured to emit light in a plurality of wavelengths suitable for penetrating the anatomical structure and reaching the embedded structure,
wherein the image sensor is further configured to detect reflectance of the plurality of wavelengths,

calibrate the updated position of the embedded structure on the three-dimensional digital representation of the anatomical structure from the spectral image of the embedded structure detected by the image sensor.
However, in a similar invention in the same field of endeavor, Wood teaches methods and systems for intraoperatively confirming location of tissue structures, including an ability to register intraoperative image data with preoperative image data and identify anatomical structures: 
comprising a spectral light source configured to emit light in a plurality of wavelengths ("can be tuned to a number of different wavelengths" Wood: Pg. 34, line 19) suitable for penetrating the anatomical structure and reaching the embedded structure ("intraoperative image data is acquired by scanning, using hyperspectral imaging, of a selected local region of the tissue" Wood: Pg. 3, lines 17-18),
wherein the image sensor ("light is captured using a high resolution detector 1125 that is usually a charge coupled device, CCD" Wood: Pg. 30, lines 19-20) is further configured to detect reflectance ("reflected light from the tissue 1198 is captured" Wood: Pg. 30, line 17) of the plurality of wavelengths ("illumination of a material 1198 with a specific wavelength band or wavelength bands of light and acquire corresponding reflected light" Wood: Pg. 30, lines 24-25),
and wherein the control circuit is further configured to detect the embedded structure from a spectral image based on the detected reflectance ("From this intraoperative hyperspectral image data, a local vascular structure in the selected local region of the tissue is located and identified" Wood: Pg. 3, lines 18-20); 
calibrate the updated position of the embedded structure ("3D imaging data (i.e., MRI, ultrasound, etc.) and overlaying on it, received inputs (i.e., sulci entry points, target locations, surgical outcome criteria, additional 3D image data information)" Wood: Pg. 15, lines 21-24) on the three-dimensional digital 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent surgical control system disclosed by Nir, by including the systems and methods for intraoperatively confirming location of tissue structures as taught by Wood. One of ordinary skill in the art would have been motivated to make this modification because "hyperspectral imaging and is a powerful technique as spatially resolved tissue chemical or microstructural properties can imaged, thus providing a more complete understanding of the tissue and may be a useful technique for tissue differentiation" (Wood: Pg. 2, lines 11-15). 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nir in view of Yang, further in view of Reiter.

Regarding claim 20, the combination of Nir and Yang discloses: 
The non-transitory computer readable medium storing computer readable instructions of claim 19, as described above. 
The combination of Nir and Yang remains silent on: 
provide a video signal to a monitor indicative of the three-dimensional digital representation of the anatomical structure and the registered embedded structure in real time.

to provide a video signal ("intra-operative 3D video" Reiter: [0075]) to a monitor ("a display for the surgeon's viewing of the surgical site" Reiter: [0064]) indicative of the three-dimensional digital representation of the anatomical structure and the registered embedded structure in real time ("provides real-time, dynamic 3D visual information of the surgical environment" Reiter: [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent surgical control system disclosed by Nir, by including the surgical structured light system as taught by Reiter. One of ordinary skill in the art would have been motivated to make this modification because of the "need for 3D imaging for minimally invasive complex intra-abdominal and intra-thoracic operations and significantly improve the experience of the surgeon and improves outcomes for patients" (Reiter: [0016]) and the "need for a system that allows surgeons to visualize internal body structured in three dimensions for more accurate and safe surgical procedures" (Reiter: [0015]). 


Conclusion
The prior art made of record and relied upon only for the rejection of dependent claims 4 and 20 is considered pertinent to applicant's disclosure. In particular, the subject matter of Reiter is pertinent to claims 2-3, 14, and 19. 
Reiter discloses a surgical structured light (SS) system that provides real-time, dynamic 3D visual information of the surgical environment, allowing registration of pre- and intra-operative imaging, online metric measurements of tissue, and improved navigation and safety within the surgical field. surgical structured light system includes a real-time 3D sensor that measures and models the surgical site during a procedure. Reiter does not explicitly disclose ‘receive second imaging data indicative of the anatomical structure from a second source’ and ‘receive third imaging data indicative of the anatomical structure in a subsequent state from the second source.’ However, Examiner submits that this reference still teaches the subject matter of claims 2-3, 14, and 19 because the imaging data received at each instance where the surgical structured light system provides an update (in the form of real-time, dynamic 3D visual information of the surgical environment) can be considered the third imaging data. In other words, the original imaging data received from the surgical structured light system represents the second imaging data, and the real-time, dynamic 3D visual information of the surgical environment – or, the update – represents the third imaging data. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793